On August 26, 1936, plaintiff while a guest in defendant's restaurant *Page 175 
asked one of defendant's employees directions to go to the toilet. The employee pointed to a certain door, which plaintiff opened and saw that it was a stairway leading to the basement. He left the door slightly open and saw from the light of the restaurant that there was a handrailing to his left. He started down the stairway and when he was three steps from the basement floor, fell and suffered injuries for which he brings this suit.
At the top of the stairs, about 10 inches inside the stairway door, there was located a light switch which controlled a light in the basement ceiling at the foot of the stairs. From this point, there was a passageway about 17 feet distant to the toilet. Over this toilet there was a light. At the time of the accident the light over the toilet was burning, but the light at the foot of the stairs was unlighted.
After plaintiff opened the door to descend to the basement, he took hold of the handrail at the left. The light through the partially opened door showed down the stairway, but plaintiff could not see the bottom of the steps. As he descended he could see a faint light coming from the light above the toilet at the end of the passageway in the basement. When he was three steps from the basement floor, his hand, which he was sliding along the handrail, came into contact with an upright two by four, against which the handrail was nailed. Thinking that this was the end of the railing and the bottom of the stairway, he stepped out onto what he thought was the basement floor, instead, he fell causing injuries for which he seeks to recover.
Defendant moved for a directed verdict on the ground of plaintiff's contributory negligence, which was denied by the court and plaintiff had verdict and judgment. On appeal, defendant relies on the *Page 176 
ground of plaintiff's contributory negligence as a defense to recovery.
It is claimed by defendant that when plaintiff opened the stairway door and saw that the passageway below was dark, he was guilty of negligence in not asking for a light and that he was also negligent in not making sufficient observation at the top of the stairs to look for the light switch. However, from the light of the restaurant, he could see the stairway and the handrailing. He relied upon the handrailing in going down the stairs and the accident occurred because his hand came in contact with the two by four which was nailed to the railing and which prevented his hand from sliding along and giving him support, as well as guiding him to the end of the stairway.
The mere use of a dark stairway is not negligence perse, in the absence of facts affirmatively showing carelessness on the part of the injured person. InRitter v. Norman, 71 Wn. 563 (129 P. 103, 43 L.R.A. [N. S.] 657), the court had occasion to pass upon the question of the negligence of a person using a dark stairway in a hotel and in the course of its opinion said:
"It is the contention of appellant that respondent was guilty of contributory negligence, or rather, having notice and knowledge of the darkened stairway, assumed the risk and therefore cannot recover. * * * A guest in a hotel has a right to depend upon a stairway, and the fact that it is open and stands as an invitation at all times, and especially when the elevator, if there is one, is out of use, puts a burden upon the proprietor to put the means he has provided for the safety of his guests into operation. Nor can he complain and charge a guest with contributory negligence or assumption of risk merely *Page 177 
because the necessities of his comings and goings drive him to the use of the stairway, unless, indeed, we are prepared to say that the mere use of a darkened way is negligence perse. Obviously it cannot be so held, in the absence of facts affirmatively showing carelessness on the part of the injured person. There is such a thing as reasonable care in the use of dark stairways.
"The cases cited by appellant are to be distinguished. In all of them the accident would have happened to any person acting in the same way. The doorway or shaft, or whatever the offending instrumentality was, was not intended for the use of the party injured. Here it was so intended, and the guests of the appellant were putting the stairway to constant use. If, in that use, someone was injured, and the jury can say, as it has said, that the failure to provide a light was the proximate cause of the injury, the courts cannot interfere. Respondent did only what she and others were invited to do — we might say, compelled to do — while the elevator was out of repair, and she was not bound to remain in her room indefinitely waiting for the elevator.
"In Marwedel v. Cook, 154 Mass. 235
(28 N.E. 140), which is a case very similar to the one at bar, a recovery was sustained. Meeting the defense here interposed, the court said:
" 'The defendants contended that, if the use of the stairs was dangerous on account of the darkness, the plaintiff was not in the exercise of due care in using them. We think that, under the circumstances, this would not necessarily prevent the jury from finding that the plaintiff was in the exercise of due care. She went up in the elevator to the office on the fifth floor, where she had business, and, when she had finished her business, there was no way of going down except by the stairs * * * It cannot be said, as matter of law, that she was negligent in not going back for assistance when it became dark. That fact called for greater care, and she testified in regard to the care she used. We think it was for the jury to say whether she was negligent in going on under the circumstances, exercising the degree of care in doing so which they may have found upon the evidence that she did exercise.' " *Page 178 
In 45 C. J. pp. 946, 947, it is said:
"A person is not required to regulate his conduct with reference to facts of which he is justifiably ignorant. In order that one may be guilty of contributory negligence it is essential that he act or fail to act with knowledge and appreciation, actual or imputed, of the danger of injury which his conduct involves. It is not necessary, however, that the precise nature of the danger be appreciated, or that the precise result that naturally followed be anticipated. Knowledge or appreciation of the fact that some injury was not unlikely to follow is sufficient."
There was testimony that the handrailing was not properly installed. The railing itself ended two steps from the basement floor. Under the circumstances, it would have been as likely to cause injury to plaintiff even if his hand had not been prevented from sliding along the railing. In such a case if plaintiff had relied upon the rail for guidance and support, he would probably have fallen in the same way. A witness of 20 years' experience as carpenter testified that the rail was not properly installed but should have been hung on brackets so that one might be able to slide his hand on the rail from the head of the stairs to the end at the bottom of the last step.
In Lawrence v. Bartling  Dull Co.,255 Mich. 580, this court said:
"The general rule is that every person has a right to presume every other person will perform his duty and obey the law, and, in the absence of reasonable ground to think otherwise, it is not negligence to assume he is not exposed to danger which can come to him only from violation of law or duty to such other person." *Page 179 
See, also, Grant v. Richardson, 276 Mich. 151.
The question of defendant's negligence in maintaining a defective handrail on this stairway was for the jury. Under the circumstances of this case, it cannot be said as a matter of law that plaintiff was negligent in failing to ask for more light, or in failing to make observations to find the light switch before he descended the stairs. Under the facts as shown by the record, these were questions of fact and were properly submitted to the jury.
Judgment should be affirmed, with costs to plaintiff.
CHANDLER, J., concurred with McALLISTER, J. BUTZEL, J., took no part in this decision.